         Case 1:19-cv-10639-IT Document 497 Filed 06/03/21 Page 1 of 16




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

RICHARD MAX STRAHAN,           *
                               *
        Plaintiff,             *
                               *
        v.                     *                             Civil Action No. 19-cv-10639-IT
                               *
SECRETARY, MASSACHUSETTS       *
EXECUTIVE OFFICE OF ENERGY AND *
AND ENVIRONMENTAL AFFAIRS,     *
et al.,                        *
                               *
        Defendants,            *
                               *
and                            *
                               *
MASSACHUSETTS LOBSTERMEN’S     *
SURVIVAL FUND,                 *
                               *
        Intervenor-Defendant.  *
                               *

                                MEMORANDUM AND ORDER

                                           June 3, 2021

TALWANI, D.J.

       Plaintiff Richard Max Strahan’s Amended Complaint [#68] alleges that the Secretary of

the Massachusetts Executive Office of Energy and Environmental Affairs and the Director of the

Massachusetts Division of Marine Fisheries (collectively, “the Commonwealth Defendants”)

have promulgated a regulatory scheme for lobsterpot and gillnet fisheries that violates the federal

Endangered Species Act (the “Act”). Specifically, Plaintiff alleges the Commonwealth

Defendants are acting in violation of the Act by promulgating regulations that require fishermen

in the Commonwealth to deploy gear, such as vertical buoy ropes (VBRs), that harm, capture, or

kill endangered whales and sea turtles. Plaintiff requests a declaration that the Commonwealth
           Case 1:19-cv-10639-IT Document 497 Filed 06/03/21 Page 2 of 16




Defendants have violated the Endangered Species Act and a permanent injunction prohibiting the

Commonwealth Defendants from continuing to license the use of VBRs in state waters. The

Massachusetts Lobstermen’s Survival Fund (“the Fund”), an unincorporated association of

Massachusetts lobstermen, has intervened as a Defendant in this action. A bench trial on

Plaintiff’s ESA claim will commence on June 9, 2021.

         The Commonwealth Defendants and the Fund have moved, in limine, to exclude, in

whole or in part, the testimony of two witnesses disclosed by Plaintiff as witnesses Plaintiff may

use at trial to present expert testimony: Dr. Sarah Sharp, and Plaintiff Richard Strahan.1 See Fund

Mot. Limine Preclude Dr. Sharp [#400]; Commonwealth’s Mot. Limine Preclude in Part Dr.

Sharp [#418]; Commonwealth’s Mot. Limine Exclude Strahan [#415]. For the reasons set forth

below, the Fund’s Motion in Limine to Preclude Dr. Sharp [#400] and the Commonwealth’s

Motion in Limine to Preclude Dr. Sharp [#418] are DENIED and the Commonwealth

Defendants’ Motion in Limine to Preclude Expert Testimony of Strahan [#415] is ALLOWED in

part and DENIED in part.

    I.   LEGAL STANDARD

         The admissibility of expert testimony is governed by Federal Rule of Evidence 702,

which provides:

         A witness who is qualified as an expert by knowledge, skill, experience, training,
         or education may testify in the form of an opinion or otherwise if:




1
  The Commonwealth and the Fund have also moved, in limine, to exclude the testimony of
Plaintiff’s third expert witness, Dr. Michael Moore. See Fund’s Mot. Limine Preclude Dr. Moore
[#460]; Commonwealth’s Mot. Limine Preclude Dr. Moore [#462]. Those motions will be
addressed in a separate order.

                                                  2
          Case 1:19-cv-10639-IT Document 497 Filed 06/03/21 Page 3 of 16




        (a) the expert’s scientific, technical, or other specialized knowledge will
        help the trier of fact to understand the evidence or to determine a fact in
        issue;
        (b) the testimony is based on sufficient facts or data;
        (c) the testimony is the product of reliable principles and methods; and
        (d) the expert has reliably applied the principles and methods to the facts
        of the case.

Fed. R. Evid. 702. In Daubert v. Merrell Dow Pharms., Inc., the Supreme Court explained that

Rule 702 essentially provides three criteria for expert testimony. See 509 U.S. 579, 591 (1993).

The first question, a foundational one, is whether the proposed testimony would “assist the trier

of fact to understand the evidence or to determine a fact in issue.” Id. at 591 (quoting Fed. R.

Evid. 702). As the Supreme Court explained, this “goes primarily to relevance” as “[e]xpert

testimony which does not relate to any issue in the case is not relevant and, ergo, non-helpful.”

Id. (quoting 3 Weinstein & Berger ¶ 702[02], pp. 702–18). Assuming the proposed testimony

would be relevant to a fact in issue, the next step is whether the expert witness is qualified “by

knowledge, skill, experience, training, or education.” Id. (quoting Fed. R. Evid. 702). If the

expert is so qualified, the court must still ensure that the expert’s reasoning or methodology

underlying the testimony is scientifically reliable. Id. at 592–93; see also Fed. R. Evid. 702(b)–

(d).2




2
  Some courts evaluate these three separate questions in a different order. See, e.g., Gopalratnam
v. Hewlett-Packard Co., 877 F.3d 771, 779 (7th Cir. 2017) (“In performing its gatekeeper role
under Rule 702 and Daubert, the district court must engage in a three-step analysis before
admitting expert testimony. It must determine whether the witness is qualified; whether the
expert’s methodology is scientifically reliable; and whether the testimony will assist the trier of
fact to understand the evidence or to determine a fact in issue”) (internal quotations omitted).
Here, the court starts with whether the testimony will assist the court in understanding the
evidence or determining a fact in issue.



                                                  3
            Case 1:19-cv-10639-IT Document 497 Filed 06/03/21 Page 4 of 16




    II.   DISCUSSION

             a. Dr. Sharp

          The Commonwealth Defendants and the Fund challenge the admissibility of Dr. Sharp’s

testimony on all three criteria under Rule 702.3 First, the Fund argues that Dr. Sharp’s testimony

is not relevant. Fund Mem. 9–10 [#401]. Second, both the Fund and the Commonwealth

Defendants argue that Dr. Sharp is not qualified to provide testimony on several subsets of

topics. Id. at 13–14; State Mem. 2–6 [#418]. Third, the Fund argues that Dr. Sharp’s entire

testimony should be excluded since it is unreliable opinion testimony. Fund Mem. 10–13 [#401].

The court addresses the three in turn.

                     i. Relevancy of Testimony

          The Fund’s first argument is that Dr. Sharp’s proposed testimony is entirely irrelevant.

Fund Mem. 9–10 [#401]. Specifically, the Fund argues that Dr. Sharp’s anticipated testimony

fails to account for the difference between Canadian and offshore gear versus Massachusetts-

licensed coastal lobster gear and that “it is reasonable to assume that Massachusetts coastal

lobster gear is not killing [North Atlantic right whales] because the only confirmed fishing gear

found on dead [North Atlantic right whales] have been Canadian.” Id. at 10. The Fund’s

argument is properly made through the cross-examination of Dr. Sharp or the proffer of



3
  The Fund’s Motion in Limine also argues that Dr. Sharp should be precluded from testifying
because she has not submitted an expert report pursuant to Fed. R. Civ. P. 26(a)(2)(B). However,
as the court previously ruled with regard to the Fund’s challenge directed to Dr. Moore, “[t]he
triggering mechanism for the report requirement is the status of the disclosed witness, as a report
is required ‘if the witness is one retained or specially employed to provide expert testimony in
the case or one whose duties as the party’s employee regularly involve giving expert
testimony.’” Elec. Order [#391] (quoting Fed. R. Civ. P. 26(a)(2)(B)). Because Dr. Sharp, like
Dr. Moore, is not a retained expert or an employee of Strahan whose duties regularly involve
giving expert opinion, Dr. Sharp is not required to submit an expert report pursuant to Fed. R.
Civ. P. 26(a)(2)(B). See id.

                                                   4
          Case 1:19-cv-10639-IT Document 497 Filed 06/03/21 Page 5 of 16




competing evidence; mere disagreement with an expert’s opinion, without more, is not grounds

for preclusion of the expert’s testimony.

                   ii. Qualification to Provide Expert Testimony

       The court next turns to Defendants’ argument that Dr. Sharp is not “qualified to testify by

knowledge, skill, experience, training, or education” as to certain topics. State Mot. 1 [#418]

(quoting Fed. R. Evid. 702); Fund Mot. 13–14 [#401]. The Commonwealth Defendants identify

eight topics that it objects to Dr. Sharp providing expert opinion on: 1) sublethal injuries to right

whales; 2) the number of North Atlantic right whales that die from entanglement; 3) rope

strength; 4) the prevalence of North Atlantic right whales in Massachusetts state waters; 5) ocean

drift; 6) identification of fishing gear; 7) the likelihood of North Atlantic right whales becoming

entangled in Massachusetts waters; and 8) statistics. State Mem. 1 [#418]. The Fund identifies

two additional topics: 1) where entanglements are occurring; and 2) the Commonwealth

Defendants’ new proposed weak rope regulations. Fund Mem. 13–14 [#401].

       Dr. Sharp has an undergraduate degree in Human Biology from Stanford University and a

doctorate in veterinary medicine from Tufts University. Pl.’s Opp’n, Ex. C [#444-3]. For the past

five years, she has served as an Animal Rescue Veterinarian at the International Fund for Animal

Welfare, where she provides veterinary care to live stranded marine mammals and leads

necropsy examinations on dead stranded marine mammals, including large whales. Id. Dr. Sharp

has testified (and the Defendants do not rebut) that Dr. Sharp is one of a “handful” of people

qualified to lead necropsies on right whales and that she leads teams that attempt to provide

medical intervention for alive whales that have been entangled. Pl.’s Opp’n, Ex. A 18 [#444-1].

Dr. Sharp is also well-published; she has published ten peer-reviewed articles, most relevant here




                                                  5
             Case 1:19-cv-10639-IT Document 497 Filed 06/03/21 Page 6 of 16




being a 2019 article that examined the “gross and histopathologic” condition of North Atlantic

right whale mortalities between 2003 and 2018. Pl.’s Opp’n, Ex. C [#444-3].

           Relying upon the Supreme Court’s direction that Rule 702 be “interpreted liberally in

favor of the admission of expert testimony,” the First Circuit has held that “expert witnesses need

not have overly specialized knowledge to offer opinions.” Levin v. Dalva Bros., 459 F.3d 68, 78

(1st Cir. 2006). Instead, a witness’s eligibility to provide expert opinion testimony turns simply

on whether the witness is “qualified as an expert by knowledge, skill, experience, training, or

education” such that “given the proffered expert’s background . . . the scientific, technical, or

other specialized knowledge he offers will assist the trier better to understand a fact in issue.”

United States v. Alzanki, 54 F.3d 994, 1005 (1st Cir. 1995) (quoting Fed. R. Evid. 702). For

example, in Gaydar v. Sociedad Instituto Gineco-Quirurgico y Planificacion, the First Circuit

held that it would have been abuse of the district court’s discretion to exclude the testimony of a

general practitioner medical doctor on the basis that he was not qualified to testify as an expert

regarding ectopic pregnancies because he was not a doctor of obstetrics or gynecology (and, in

fact, had never examined a patient with an ectopic pregnancy). 345 F.3d 15, 24–25 (1st Cir.

2003). The court reasoned that “the mere fact that [the doctor] was not a gynecologist does not

mean that he was not qualified to give expert testimony regarding [plaintiff’s ectopic]

pregnancy” since, despite a lack of specialization, the physician’s testimony “would still be

helpful to the jury in resolving [the] case.” Id.; see also Payton v. Abbott Labs, 780 F.2d 147,

155 (1st Cir. 1985) (“The fact that the physician is not a specialist in the field in which he is

giving his opinion affects not the admissibility of his opinion but the weight the jury may place

on it”).




                                                   6
          Case 1:19-cv-10639-IT Document 497 Filed 06/03/21 Page 7 of 16




       Here, Defendants’ challenges to Dr. Sharp’s qualifications mistakenly require Dr. Sharp

to limit her testimony to her specific field of expertise as opposed to those topics where her

knowledge, experience, and training makes it so that her expert opinion would be helpful to the

trier of fact. For example, even if Dr. Sharp does not focus on sublethal injuries, her specialized

knowledge nonetheless renders her capable of providing insight or opinion on sublethal injuries

that would assist a lay judge (or jury), which is the standard under Fed. R. Evid. 702. Likewise,

the Commonwealth Defendants’ argument that Dr. Sharp cannot provide an opinion on the

number of whales that have been entangled because she did not author the article on which the

opinion is based overlooks the fact that Dr. Sharp’s specific background (indeed, Dr. Sharp’s

research was relied upon by the article) allows her to form well-founded opinions about the

study’s findings. Many of Defendants’ other arguments are similarly flawed; the objections to

Dr. Sharp providing expert testimony on the prevalence of North Atlantic right whales in

Massachusetts state waters, where rope entanglements are occurring, the likelihood of North

Atlantic right whales becoming entangled in Massachusetts waters, and the Commonwealth

Defendants’ new proposed weak rope regulations draw far too narrow a boundary on the range

of Dr. Sharp’s knowledge, experience, training, and education so as to require a level of

specialization that is simply not required by the Federal Rules. Defendants’ objections to Dr.

Sharp’s testimony on ocean drift, rope strength, and fishing gear face a different problem as

Defendants’ arguments rest on the misapprehension that Plaintiff seeks to offer Dr. Sharp to

opine broadly on these topics. But where, as here, Plaintiff has stated that he only intends to

proffer Dr. Sharp’s testimony on these topics to the extent they relate to her knowledge and

experience vis-à-vis entangled whales, Dr. Sharp appears qualified to provide expert testimony

on these topics.


                                                 7
          Case 1:19-cv-10639-IT Document 497 Filed 06/03/21 Page 8 of 16




       In sum, the question under Fed. R. Evid. 702 is whether the putative expert is qualified

based upon knowledge, skill, experience, training, or education such that the expert’s specialized

knowledge will help the factfinder understand the evidence or determine a fact in issue. Dr.

Sharp is so qualified based upon her knowledge, education, training, and experience. To the

extent that Defendants contend that Dr. Sharp’s opinions go beyond the center of mass of her

field of expertise and should therefore be accorded less weight, that is an argument properly

developed through cross examination and by presenting contrary evidence. See Daubert, 509

U.S. at 596 (“Vigorous cross-examination, presentation of contrary evidence, and careful

instruction on the burden of proof are the traditional and appropriate means of attacking shaky

but admissible evidence”).

                  iii. Reliability of Testimony

       The Fund also argues that Dr. Sharp’s expert opinion is unreliable and thus inadmissible

as expert testimony under Fed. R. Evid. 702. Specifically, the Fund contends that Dr. Sharp’s

testimony does not meet the requirements for reliability under Daubert since Dr. Sharp’s

conclusions regarding whale entanglements have not been empirically tested and do not have

known error rates. See Fund Mot. 10–13 [#401].

       The Fund’s reliability argument misconstrues the Supreme Court’s holding in Daubert. In

Daubert, the Court set aside the requirement that expert testimony must be “generally accepted”

in the relevant field on the basis that “a rigid ‘general acceptance’ requirement would be at odds

with the liberal thrust of the Federal Rules and their general approach of relaxing the traditional

barriers to ‘opinion’ testimony.” 509 U.S. at 588 (internal quotations omitted). Instead, the Court

emphasized that the admissibility of expert scientific testimony turns instead on the question of

whether the testimony is “ground[ed] in the methods and procedures of science” as opposed to


                                                  8
          Case 1:19-cv-10639-IT Document 497 Filed 06/03/21 Page 9 of 16




“subjective belief or unsupported speculation.” Id. at 590. The court did not attempt to set out a

hard and fast rule that differentiated the two but did provide “general observations” to assist the

trial court in exercising its discretion to admit or exclude expert testimony. Id. at 593. This

discussion suggested that trial courts may consider “(1) whether the theory or technique can be

and has been tested; (2) whether the technique has been subject to peer review and publication;

(3) the technique’s known or potential rate of error; and (4) the level of the theory’s or

technique’s acceptance within the relevant discipline.” United States v. Mooney, 315 F.3d 54, 62

(1st Cir.2002) (citing Daubert, 509 U.S. at 593–94). However, the Court was clear that it did not

“presume to set out a definitive checklist or test” because “[m]any factors will bear on the

inquiry.” Daubert, 509 U.S. at 593; see also United States v. Vargas, 471 F.3d 255, 261 (1st Cir.

2006) (“The trial court enjoys broad latitude in executing its gate-keeping function; there is no

particular procedure it is required to follow”). Indeed, where the indicia cited by the Supreme

Court may not be relevant to a specific topic, “courts applying Daubert have utilized many other

factors, including ‘whether the expert has adequately accounted for obvious alternative

explanations . . . [and] whether the expert has employed the same level of intellectual rigor in the

courtroom as in the relevant field of expertise.’” In re Neurontin Mktg., Sales Pracs., & Prod.

Liab. Litig., No. 04-CV-10981-PBS, 2009 WL 3756328, at *4 (D. Mass. Aug. 14, 2009)

(quoting Blanchard v. Eli Lilly & Co., 207 F.Supp.2d 308, 316 (D. Vt. 2002)).

       Where, as here, it is not practical (or perhaps even feasible) for scientists to subject the

topics on which Dr. Sharp opines (the causes of death of the North Atlantic right whale) to

empirical testing and the establishment of known error rates, the Fund’s focus on the absence of

these two factors distracts from the central analysis as articulated by the Court and set forth in

Fed. R. Evid. 702: (1) whether the testimony is based upon sufficient facts or data, (2) whether


                                                  9
         Case 1:19-cv-10639-IT Document 497 Filed 06/03/21 Page 10 of 16




the testimony is the product of reliable principles and methods, and (3) whether those principles

and methods have been reliably applied to the facts of the case. See Fed. R. Evid. 702; see also

Blanchard, 207 F. Supp. 2d at 317 (“The Court’s task however is not to apply a rigid checklist to

proposed opinion testimony, but to determine if it is based upon sufficient facts or data and is the

product of reliable principles and methods, and if the principles and methods have been applied

reliably to the facts of the case”).

        Here, Plaintiff’s showing suggests that Dr. Sharp’s expected testimony will meet this

standard. First, Plaintiff contends that Dr. Sharp’s testimony is based upon her medical training

as a veterinarian and her years of experience studying alive, injured, and dead whales. See Pl.’s

Opp’n, Ex. C [#444-3]. Second, Plaintiff asserts that Dr. Sharp’s techniques and opinions

regarding these assessments have been subjected to peer review and publication. Id. Third,

Plaintiff states that Dr. Sharp’s opinions account for and address alternative explanations for her

observations. For example, in her deposition she described how she reached a conclusion of an

entanglement-caused mortality only after 1) ruling out that the shark bites on the animal’s

carcass were not associated with a tissue reaction (suggesting the wounds were postmortem), 2)

ruling out other disease processes with histopathological analysis, and 3) examining the animal’s

intestines to note recent feeding. Pl.’s Opp’n, Ex. A at 227–28 [#444-1]. Further, the Fund

presents no indication that Dr. Sharp’s methods are not generally accepted in her field nor that

she has failed to employ the same intellectual rigor inside the courtroom as she does in her

research and practice. Accordingly, the court finds no basis for excluding, in limine, Dr. Sharp’s

testimony on the basis that it is not reliable expert opinion under the standards set forth by the

Federal Rules and the Supreme Court.




                                                 10
         Case 1:19-cv-10639-IT Document 497 Filed 06/03/21 Page 11 of 16




           b. Mr. Strahan

       The Commonwealth Defendants have moved to exclude Strahan’s expert testimony on

several grounds including 1) that Strahan’s proposed expert testimony is not on topics

appropriate to this case; 2) that Strahan is not qualified to be an expert witness in this matter, and

3) that Strahan’s methodology is unreliable. See Commonwealth Mot. [#419]. 4 Because the

court concludes that the topics that Strahan has identified in his expert disclosure do not clear the

first or second criterion, the court does not turn to the question of the reliability of Strahan’s

expected expert testimony.

                    i. Relevancy of Testimony

       Strahan anticipates offering expert testimony on eight topics. See Strahan Rule

26(a)(2)(C) Disclosure [#419-1].

       Several of the identified topics are not ones likely to “help the trier of fact to understand

the evidence or to determine a fact in issue.” Fed. R. Evid. 702. Namely, topics three (“the ruling

in Strahan v. Coxe and the Commonwealth’s continuing failure to satisfy the mandate of ESA

§ 9 and prevent ongoing harm to endangered marine species”) and six (“that the harm to

endangered marine species caused by the Commonwealth’s licensing of VBRs constitutes a

prohibited taking under § 9 of the ESA and must be immediately enjoined to prevent further

injury to these species”) go to the ultimate legal conclusion. It is well-settled that “[e]xpert




4
  The Commonwealth also contends that all of Strahan’s testimony (both fact and expert opinion)
should be excluded on the basis that Strahan failed to comply with the court’s discovery orders.
The court shares the Commonwealth’s concern that Strahan’s testimony hints at the possibility
that Strahan did not produce all the requested materials. However, where the deposition
testimony is, at best, inconclusive as to this point and where Strahan has represented, through
counsel, that he has produced all responsive and unprivileged documents, such a sanction would
not be appropriate.

                                                  11
         Case 1:19-cv-10639-IT Document 497 Filed 06/03/21 Page 12 of 16




testimony that consists of legal conclusions cannot properly assist the trier of fact.” Nieves-

Villanueva v. Soto-Rivera, 133 F.3d 92, 100 (1st Cir. 1997). Similarly, Strahan’s offer of expert

testimony on topic one (“the history, adoption, and purpose of the Endangered Species Act

(ESA) and the Marine Mammal Protection Act (MMPA), including their prohibitions on the

taking of endangered marine species”) would invade the province of the court to interpret the

applicable law and would offer opinions more appropriately set forth in briefs and attorney

argument. See Bacchi v. Massachusetts Mut. Life Ins. Co., No. 12-CV-11280-DJC, 2016 WL

1170958, at *3 (D. Mass. Mar. 23, 2016) (collecting cases for the proposition that a party may

not offer expert testimony on the legislative history of a statute). Furthermore, topic four (“the

conflicting goals of and undue influence of commercial interests on federal and state agencies

tasked with enforcing the laws designed to protect endangered marine species”) may be relevant

to policy decisions, but it is irrelevant to the court’s adjudication of Plaintiff’s claim.

Accordingly, the court finds that any expert testimony on topics one, three, four, or six would not

assist the court in understanding the evidence or determining a fact at issue and is therefore not

admissible under Fed. R. Evid. 702.

        The court next turns to Strahan’s qualifications as an expert on the remaining topics

identified in Plaintiff’s expert disclosure: (2) “endangered marine species native to

Massachusetts waters and the risk of injury and death to those species from entanglement in

vertical buoy ropes deployed in the Commonwealth’s lobsterpot and gillnet fisheries;” (5) “that

the Massachusetts fishing industry is likely responsible for at least 80% of all entanglements of

North Atlantic right whales in vertical buoy ropes in the United States annually;” (7) “the

measures that must be implemented by the Division of Marine Fisheries (DMF) in order to

prevent whale entanglements and promote the recovery of the North Atlantic right whale and


                                                   12
         Case 1:19-cv-10639-IT Document 497 Filed 06/03/21 Page 13 of 16




other endangered marine species;” and (8) “the feasibility of implementing ropeless fishing

technologies in Massachusetts state waters.”

                   ii. Qualifications

       Strahan earned an undergraduate degree in classics and a master’s degree in liberal

studies. See Commonwealth Mem., Ex. J [#419-10]. While Strahan testified during his

deposition that he took classes in “biology, molecular biology, genetics,” he was unable to

identify what classes he took. Commonwealth Mem., Ex. C 97–103 [#419-3].

       Strahan’s background is as an activist and a campaigner. See Strahan Opp’n 8 [#454].

Between 1989 and July 2001, Strahan worked as a Campaign and Policy Director for

Greenworld, Inc. Commonwealth Mem., Ex. J [#419-10]. In this role, Strahan’s primary focus

was lobbying for endangered species. Commonwealth Mem., Ex. C 8–11 [#419-3]. Between

2001 and 2018, Strahan served as the Chief Information Officer of Endangered Species

Information Service, Inc. (“ESIS”). Commonwealth Mem., Ex. J [#419-10]. Strahan testified that

ESIS collected and distributed information on endangered wildlife and would distribute that

information to individuals working to protect endangered wildlife, through, for example,

litigation. Commonwealth Mem., Ex. C [#419-3].5 After concluding his work at ESIS, Strahan

started working for Calm Earth Corporation (“Calm Earth”) in May 2020 as its Chief Science

Officer. Commonwealth Mem., Ex. J [#419-10]. Strahan stated that at Calm Earth he “review[s]

fishing operations and how they hurt wildlife, and prospective technologies that would . . . hurt




5
  During his deposition, Strahan suggested that, while at ESIS, he worked on creating
“geodatabases” that would map the locations of endangered species such as the North Atlantic
right whale. Id. at 28. However, there is no indication that this was a particular focus of Strahan’s
work at ESIS as Strahan testified that the work was never even written down, published, or
otherwise documented. Id. at 33:2–7.

                                                 13
         Case 1:19-cv-10639-IT Document 497 Filed 06/03/21 Page 14 of 16




wildlife less.” Commonwealth Mem., Ex. C 35:2–7 [#419-3]. However, based upon further

questioning, it appears that the focus of Strahan’s work at Calm Earth is examining the

sociological dynamics of fishermen who, in Strahan’s opinion, fish in a manner that is contrary

to federal law. Id. at 36:5–24. In addition, for the past 10 years, Strahan has concurrently been

associated with Whale Safe USA, which he describes as a “professional association” that

“support[s] a standard of whale safety along the United States coastline.” Id. at 39–40.

       Strahan has also written articles generally directed towards the field of conservation. One

article is a law review article published in the Boston College Environmental Affairs Law

Review where Strahan argued for the need for a “green knight ethic” to protect endangered

whales. Id. at 50:19–22. Strahan also wrote an unpublished thesis for his master’s degree, which

examined “why governments and people don’t protect wildlife when they should.” Id. at 47:1-4.

In addition to the work that has been rendered to written form, Strahan has either been invited to

or has attended several conferences where he advocated for the need to protect endangered

wildlife and the mechanisms for enforcement under the Endangered Species Act and other

wildlife laws. See, e.g., id. at 51:18–21; 50:19–22; 53:15–21.

       Strahan may well be qualified to speak to issues peripheral to this litigation. For example,

Strahan’s education, writing, and work provide him with particular insight into the sociological

factors that contribute to species extinction. He also may be qualified to speak to issues central to

this litigation. For example, he is well-versed on the history of the Endangered Species Act and

has included in his expert declaration an analysis of the Act, its history, and its application here.




                                                  14
         Case 1:19-cv-10639-IT Document 497 Filed 06/03/21 Page 15 of 16




See Commonwealth Mem., Ex. B 75–93 [#419-2]. However, these issues are not topics for

which expert testimony may be helpful to the court.

       Instead, the court must consider Strahan’s qualifications to speak to the topics identified

in Plaintiff’s expert disclosure. Topics two, five, and seven all require an expert to speak with

some amount of specific knowledge or experience in scientific or technical fields. In considering

the question of qualifications, the court is mindful of the fact that “education is not the sine qua

non of qualification as an expert witness.” United States v. Monteiro, 407 F. Supp. 2d 351, 373

(D. Mass. 2006); see also Fed. R. Evid. 702 advisory committee’s note (“Rule 702 expressly

contemplates that an expert may be qualified on the basis of experience”). However, putting

Strahan’s lack of formal education or training to the side, Strahan’s experience is not of the type

of give him particular insight into the biological or ecological factors that may be at issue in this

litigation, but on activism and the use of citizen-plaintiff provisions to seek relief from the

courts. The court does not discount the importance of such knowledge, but that knowledge and

experience is a distinct category of knowledge from the scientific, technical, or other specialized

knowledge necessary to opine on topics two, five, and seven. In sum, the court finds that Strahan

does not have the scientific or technical knowledge, training, or experience to provide expert

testimony on these topics.

       Topic eight (the feasibility of ropeless fishing) presents, at least on its face, a slightly

closer question since Strahan has some first-hand experience in this topic based on his

application and receipt of a permit to study the feasibility of ropeless fishing in Massachusetts

waters. See Commonwealth Mem., Ex. C 93:24–94:1 [#419-3]. However, upon closer

inspection, Strahan’s experience with ropeless fishing is limited to his observation that lobster

fishing without ropes is “not a complicated situation,” and that he has plans to demonstrate the


                                                  15
         Case 1:19-cv-10639-IT Document 497 Filed 06/03/21 Page 16 of 16




feasibility of ropeless fishing by using SCUBA divers to retrieve lobster pots. Commonwealth

Mem., Ex. C 92–94 [#419-3]; see also Commonwealth Mem., Ex. B 103–04 [#419-2]

(describing Strahan’s intention to explore the use of SCUBA divers to retrieve lobster pots).

Strahan’s intention to study the feasibility of ropeless fishing one day does not provide him the

knowledge, experience, or training to opine on the feasibility of ropeless systems today.

III.   CONCLUSION

       The Fund’s Motion in Limine to Preclude Dr. Sharp [#400] and the Commonwealth

Defendants’ Motion in Limine to Preclude Dr. Sharp [#418] prior to trial are DENIED. As set

forth more fully above, Defendants’ challenges of Dr. Sharp’s expert testimony are matters for

cross-examination or the offer of a competing expert witness; they do not support preclusion of

the expert’s testimony under the Federal Rules. However, the Commonwealth Defendants’

Motion in Limine to Preclude Expert Testimony of Strahan [#415] is ALLOWED IN PART as

the court finds that Mr. Strahan’s proposed expert testimony either relates to topics that are not

properly the subject of expert opinion or topics for which Mr. Strahan is not qualified to provide

expert testimony. However, the Commonwealth Defendants’ Motion [#415] is DENIED to the

extent it requests preclusion of Mr. Strahan’s fact testimony as a discovery sanction.

       IT IS SO ORDERED.

Date: June 3, 2021                                            /s/ Indira Talwani
                                                              United States District Judge




                                                 16
